DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of 12-15 in the reply filed on 01/12/2021 and a phone interview dated 2/25/2021 is acknowledged.
Claims 1-11 and 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on in a reply filed 1/12/2021 and during a phone call on 2/25/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Tollenaar (U.S. 6,705,056).
In re Claim 12, Tollenaar teaches a wood blocking system including wood blocking placed between metal studs, the wood blocking system comprising: a panel (14,26) of a blocking material having a width that could be considered a standard width, the standard width of the panel of the blocking material is sized to a nominal stud width configured to fit between the metal studs (11); the metal studs including a first metal stud and an adjacent metal stud; each of the first metal stud and the adjacent metal stud are c-channel metal studs including a hard side including a flat web; a z-shaped 
In re Claim 13, Tollenaar teaches that the plurality of holes are punched through the first flange surface for screws (121), where the plurality of holes are configured for pre-installing the bracket on one of the metal studs, where the first flange surface is positioned on an outer flange of the metal stud (11), the connecting web surface is positioned against the hard side of the metal stud, and the second flange surface extends approximately perpendicular from the hard side of the metal stud, where the second flange surface is capable of being attached to the wood blocking.  (Column 4, Lines 19-32; Figures 1-16)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaar (U.S. 6,705,056) in view of Wypych (U.S. 20160097228).
In re Claim 14, Tollenaar teaches only that there are screws (121) through holes the connecting web (27a).  Tollenaar does not teach that that the screw holes a first vertical row of the holes positioned approximate a web side of the first flange surface; and a second vertical row of the holes positioned approximate a distal side of the first flange surface.  
However two rows, each with two holes would be obvious and would satisfy this requirement.  Further, the use of multiple rows on a flange of a Z-shaped bracket is well known and obvious, as is evidenced by Wypych.  Figures 3 and 4 show a Z-shaped bracket with two rows of fasteners.  (Paragraph 0033).  The addition of multiple rows of fasteners would be obvious to one of ordinary skill in the art as of the effective date for a a stronger connection.  This would allow for increased shear and pullout strength of the wood blocking.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tollenaar (U.S. 6,705,056).
In re Claim 15, Tollenaar teaches the offset distance of the connecting web (27a) surface is approximately a thickness of the wood blocking (26); the first flange surface is oriented at an angle to the connecting web surface; and the second flange surface is oriented an angle to the connecting web surface; whereby, a combination of the first flange surface, the connecting web surface and the second flange surface create a z-shape.
Tollenaar does not specifically teach that the first and second flanges are oriented at slightly acute angles.  These flanges appear to be at right angles.  A slightly acute angle would be some angle less than 90 degrees though claim is not specific as to what slight could include.  The examiner does note that paragraph 11 of the specification of the instant applicant describes 89 degrees as being slightly acute.  
It would have been obvious to one having ordinary skill in the art made to angle the flanges at slightly less than 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A slightly acute angle would make for a snug fit for the block material.  
 This modified Tollenaar configuration meets the positively claimed limitations and is therefore capable of the functional limitation of not allowing interference of a square edge of the blocking at a radius bend of the z-shaped bracket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633